Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 9/30/22 is acknowledged and has been entered.   

2.  Applicant is reminded of Applicant's election of Group I and species of HLA-A and Annexin V in Applicant’s response filed 1/10/20 is acknowledged. Applicant’s election of SEQ ID NO: 1 (human Annexin V) as the specific species of Annexin V in Applicant’s reply filed 3/19/21.  

Applicant is reminded that the Examiner had extended search and examination to the species of Fab or scFv anti-PS-binding antibodies (no longer recited in the claims).

Claims 1, 2, 10, 23, 27, 30 and 33 are presently being examined as they read upon the elected species SEQ ID NO: 1 (full length human annexin V) and SEQ ID NO: 18 (HLA-A).  Claim 35 is also being presently included in examination.  Examination is also being presently extended to the species SEQ ID NO: 17, 2, 5 and 6 and to an amino acid sequence that is at least 85% identical to the amino acid sequence depicted in SEQ IDNO: 1 or 2.

3.  Applicant’s amendment filed 9/30/22 has overcome the prior rejection of record of claims 1, 2, 7, 10, 23, 27, 30 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Applicant has canceled claims 7 and 23 and has amended the presently pending claims.  A new rejection based upon the presently pending claims and necessitated by Applicant’s said amendment is set forth below.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



5.  Claims 1, 2, 10, 27, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant’s amendment filed 9/30/22 has necessitated this new ground of rejection.

Applicant has broadly claimed a compound comprising:
 	(a) a cognate peptide-containing soluble MHC (pMHC) molecule wherein the pMHC molecule comprises “an” (i.e., a subsequence of an) amino acid sequence set forth in SEQ ID NO: 18 (i.e., HLA-A26*01) or SEQ ID NO: 17 (i.e., HLA-G)  and a 2m polypeptide comprising the sequence set forth in SEQ D NO: 5 or SEQ ID NO: 6 ; and 

(b) a dynamic anchor comprising Annexin V (as recited in instant base claim 1) that is SEQ ID NO: 1 (Applicant’s elected species of human annexin V)  or in SEQ ID NO: 2 or an amino acid sequence that is at least 85% identical to the amino acid sequence depicted in SEQ ID NO: 1 or SEQ ID NO: 2 (as recited in instant base claim 1), and

(c) wherein the cognate peptide comprises a tumor-causing/associated virus antigen that is presented in the peptide binding groove of the class I MHC complex (as is recited in instant base claim 1); including wherein

the tumor-causing/associated virus antigen is selected from papillomavirus, EBV, HBV, or HTLV (as is recited in instant dependent claim 10); and

including the other recited limitations in the claims.

As such, the claims comprise a compound:
 	wherein the cognate peptide containing soluble MHC molecule (pMHC) can be comprised of the full-length sequence of SEQ ID NO: 18 (HLA-A*6601) or SEQ ID NO: 17 (HLA-G) or a subsequence thereof (with the recitation of “an” amino acid sequence set forth in SEQ ID NO: 17 or SEQ ID NO: 18” rather than the recitation of ‘the’ amino acid sequence set forth in SEQ ID NO: 17 or SEQ ID NO: 18), 
wherein the peptide in the case of instant base claim 1 (due to indefiniteness set forth below in this Office Action) may be from any tumor-causing antigen or any tumor associated virus antigen or in the case of instant dependent claim 10, may be from any papillomavirus, EBV, HBV, or HTLV protein, and wherein the cognate peptide and the recited MHC alpha chain plus 2m light chain must possess the functional properties of binding to each other, and 
wherein the dynamic anchor can comprise any amino acid residue that is at least 85% identical to the amino acid sequence depicted in SEQ ID NO: 1 or SEQ ID NO: 2 as long as it has the functional property of being a dynamic anchor.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
	
The specification discloses that SEQ ID NO: 18 is an HLA-A molecule corresponding to UniProt Id. No. P30457 (first full paragraph on page 16).  Evidentiary reference UniProt Id. No. P30457 (2015) teaches the amino acid sequence for HLA-A*6601 (based on the sequence of instantly recited SEQ ID NO: 18 and the lack of two substituent amino acid residues taught by the said reference sequence that are present in HLA-A*6602 allele and that differentiate HLA-A*6601 from HLA-A*6602, see entire reference).  

The specification further discloses that SEQ ID NO: 17 is the sequence of the alpha chain of HLA-G (paragraph spanning pages 15-16).  

As pertains to the issue of “an amino acid sequence set forth in SEQ ID NO: 17 or SEQ ID NO: 18” he specification does not disclose a representative number of species of subsequences of SEQ ID NO: 18 or SEQ ID NO: 19 that bind to a cognate peptide.  The art recognizes that the extracellular region of an HLA class I molecule when properly folded possesses the functional property of binding a cognate peptide.  However, there is no evidence of record for a representative number of other species of subsequences that are not the extracellular region of the recited HLA class I molecules that possess this said functional property.

As regards the recited cognate peptide/MHC (p/MHC) in the claimed compound, the specification does not disclose a representative number of species of such cognate peptide/MHC (HLA-A*6601 or HLA-G) complexes that include peptides that are tumor-causing or tumor associated virus antigens.  The specification does not disclose any species of such cognate peptide/MHC complexes containing the requisite tumor-causing or tumor associated virus antigens.  Nor is there any evidence of record for a representative number of species thereof. The specification does not disclose sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.  The art recognizes that there is no structure/function relationship between the primary amino acid sequence of a peptide and binding to a particular MHC class I molecule such as classical MHC class I molecule HLA-A*6601 or the non-classical HLA-G molecule.  

This is equally the case for  species of HLA-A*6601 or of HLA-G cognate binding peptide complex pairs wherein the peptide is a tumor-causing antigen or a tumor-associated virus antigen (instant base claim 1) that is from one the species of of virus antigen recited in instant dependent claim 10 (i.e., papillomavirus, EBV, HBV or HTLV);  the specification does not disclose any species thereof.  There is no evidence of record for a representative number of species in the art before the filing date of the claimed invention (or presently).  The genus of such peptides is large and structurally diverse.

With regard to the issue of a disclosed structure/function relationship for the functional property of a particular HLA class I molecule and binding to a cognate peptide, the specification does not disclose such a relationship, and the art recognizes that there is no such relationship.  Although one of skill in the art knows the structure of the particular HLA-A molecule, HLA-A*6601 or HLA-G, one of skill in the art cannot envision the sequence of the cognate binding peptides a priori.  Even if a peptide contains anchor residues for potential binding to a particular HLA-A molecule, a method of discovery must be performed to determine the identity (the primary amino acid sequence) of particular MHC class I binding peptides, including when predicted using algorithms, each peptide must be tested to determine if actual binding occurs.  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The instant specification discloses that when the antigen is a peptide epitope bound in the peptide binding groove of a MHC molecule, the dynamic anchor portion couples the early onset of T cell receptor (TCR) signaling on a cognate T cell with a surge in p/MHC-TCR affinity, with repeated pMHC encounter and widespread TCR crosslinking. The dynamic anchor is linked to pMHC and firmly engages the plasma membrane of T cells, exerts a mechanical force that stabilizes interactions at the TCR-pMHC interface, and can augment T cell activation by several orders of magnitude as compared to the use of antigen alone, and bypasses the need for costimulation (e.g., see paragraph spanning pages 1-2).

The specification further discloses that in some embodiments the dynamic anchor is an agent that binds to phosphatidyl serine (PS), i.e., it is a PS-binding agent and that such agents are well known in the art and include for example, Annexin V (that is Applicant’s elected species) (page 12 at lines 21-24).  The specification discloses that the “dynamic anchor” portion of the compound recognizes antigen specific T cells in a positive feedback driven process catalyzed by the onset of TCR signaling, attach tightly to the membrane of these T cells and undergo rapid self-assembly upon binding to the membrane.  The Annexin V dynamic anchor also has a high affinity for PS (KD about 10-10 M) under physiologic calcium concentrations and is also characterized by a capacity to organize into uniform 2D matrices on the lipid bilayer (page at lines 11-20).  

The specification discloses that the PS-binding agent can comprise Annexin V or a PS-binding fragment thereof, such as the sequence of full-length human Annexin V depicted in SEQ ID NO: 1 (page 13 at lines 27-30).  The specification discloses at the paragraph spanning pages 13-14 that SEQ ID NO: 2 is human Annexin V minus the methionine at position 1.  

With regard to the dynamic anchor portion of the claimed compound that comprises an amino acid sequence that is at least 85% identical to the amino acid sequence depicted in SEQ ID NO: 1 or SEQ ID NO: 2, the specification does not disclose sequences at least 85% identical to the amino acid sequence depicted in SEQ ID NO: 1 or 2 that possess the requisite functional property of functioning as a dynamic anchor as enunciated above.

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Chichester, 358 F.3d at 927, 69 USPQ2d at 1895. 

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). 
Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e., the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed.

In the instant case, the particular HLA-A class I HLA-A*6601 or HLA-G/cognate peptide antigen pairs are not specified using a chemically defined structure/sequence, there is no structure/function relationship between the primary sequence of said HLA class I alpha chain and the primary sequence of a peptide and the functional property of binding to each other, and there is no evidence of record  for a representative number of species therefore.  In the instant case, subsequences of SEQ ID NO: 17 or SEQ ID NO: 18, except for the extracellular portions thereof, that that possess the functional property of binding to a cognate peptide are not specified  using a chemically defined structure/sequence, and there is no evidence of record for a representative number of species therefore.  In the instant case, sequences at least 85% identical to SEQ ID NO: 1 or SEQ ID NO: 2 and possessing the functional property of being a dynamic anchor are not specified using a chemically defined structure/sequence, and there is no evidence of record for a representative number of species therefore, and no disclosure of a structure/function relationship. 

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such said components of the claimed composition at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition at the time the instant invention was filed. 

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 6-8 of the amendment and response filed 9/30/22.

Applicant argues that the claims are fully described by the application as filed, that the peptide containing soluble MHC molecules (pMHCs) recited in the amended claims are sufficiently disclosed in the specification as filed and their construction is well known in the prior art as previously argued.  Applicant argues that one of skill in the relevant art, informed by the prior art, understanding the working example of the specification, guided by the use of specific amino acid sequences, would make and/or use the invention of the amended claims.  

However, the specification does not provide adequate written description for the reasons enunciated in the instant rejection above.  In addition, experimentation is not a defensible argument for providing adequate written description.  

6.  Applicant’s amendment filed 9/30/22 has overcome the prior rejection of record of claims 1, 2, 7, 10, 23, 27, 30 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has amended the claims to recite two specific HLA class I molecules and has canceled claims 7 and 23.

7.  Applicant’s amendment filed 9/30/22 has overcome the prior rejection of record of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has canceled claim 23.

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.    Claims 1, 2, 10, 27, 30, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 9/30/22. 

a) Instant base claim 1 is indefinite in the recitation of “a cognate peptide comprising a tumor-causing/associated virus antigen” because it is not clear what is meant, i.e., if ‘tumor-causing antigen or tumor associated virus antigen’ is meant, or if a ‘tumor causing virus or tumor associated virus’ is meant.

b) Claim 35 recites the limitation “wherein the fusion protein comprises the amino acid sequence depicted in SEQ ID NO: 19” at lines 1-2.  This limitation lacks antecedent basis in claim 27 and in ultimate base claim 1 because SEQ ID NO: 19 comprises murine H-2Kb alpha chain, murine 2mlight chain, and ovalbumin peptide aa 21-28 (SIINFEKL) that binds to H-2Kb, whereas instant base claim 1 requires specific human MHC class I alpha chain (i.e., HLA-A*6601 or HLA-G), human 2m, and (in one interpretation of claim 1), a tumor associated virus antigen (whereas the said ovalbumin peptide aa 21-28 is a model antigen from a non-viral source).  See page 5 at lines 11-29 of the instant specification.
   
Further, the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Although no art rejections are set forth in this office action, secondary references are used in the double patenting rejections that follow.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.  Claims 1, 2, 10, 27, 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 14, 16-18 and 25-30 of copending Application No. 17/265,498 in view of Yik et al (J. Immunol. 2002, 168: 3145-3149, of record), Mottez et al (J. Exp. Med. 1995, 181: 493-502, of record), Chen et al (Blood, 2005, 105: 3902-3909, of record), Yao et al (Vaccine, 2013, 31:  2289-2294, of record), and Luo et al (Tissue Antigens, 2002, 59: 370-380).   

Changes to this rejection are necessitated by Applicant’s amendment filed 9/30/22.

This is a provisional nonstatutory double patenting rejection.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims or synthetic polynucleotide claims of ‘498, these said claims are included in the instant rejection given that Applicant chose to file the ‘498 case as a separate unrelated application, not as a DIV of the instant application.  	
Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.  The instant specification at the paragraph spanning pages 13-14 discloses that SEQ ID NO: 1 is the sequence for human annexin V with an initiator methionine.  The instant specification discloses that SEQ ID NO: 18 is an HLA-A molecule corresponding to UniProt Id. No. P30457 (first full paragraph on page 16).  Evidentiary reference UniProt Id. No. P30457 (2015) teaches the amino acid sequence for HLA-A*6601 (based on the sequence of instantly recited SEQ ID NO: 18 and the lack of two substituent amino acid residues in the reference sequence that are present in HLA-A*6602 allele that the said reference teaches differentiate HLA-A*6601 from HLA-A*6602, see entire reference).  The instant specification discloses that SEQ ID NO: 5 is UniProt Id. No. P61769.  Evidentiary reference Uniprot P61769 (2/2015) teaches that this is the sequence of human 2m and was known in the art before the filing date of the claimed invention.

The claims of ‘498 are drawn to a synthetic polypeptide and pharmaceutical composition thereof, comprising an annexin V protein or a functional portion or fragment thereof or variant thereof, conjugated to an antigen or a functional portion or fragment or variant thereof, including wherein the antigen is a tumor associated antigen, including an HPV tumor antigen such as E6 or E7.  The synthetic peptide comprises the antigen at the N-terminus and annexin V at the C-terminus, wherein the annexin V is fused or conjugated thereto, or visa-versa.  The claims also recite a nucleic acid molecule encoding the synthetic polypeptide, vector comprising the polynucleotide, cell expressing the vector, and a method for treating a subject suffering from or susceptible to a tumor comprising administering the synthetic polypeptide.  

The specification of ‘498 discloses at [0051] that “As used herein, the term “antigen” or “antigenic peptide” as used herein refers to a compound of composition comprising one or more peptides, polypeptides or protein which is antigenic or immunogenic when administered , and it is capable of eliciting, augmenting or boosting a cellular and/or humoral immune response either alone or in combination .” The specification further discloses at [0065] “As used herein, the term  Annexin V” means a protein in the annexin superfamily which has a high affinity for phosphatidylserine (PS)” The specification of ‘498 at [0066] discloses the amino acid sequence for annexin V (SEQ ID NO: 1)”. 

(Note that although claim 4 of ‘498 is not included in this rejection, the antigen in claim 4 is a tumor associated peptide epitope for MHC class I restricted CD8+ T cells (paragraph spanning pages 54-55 of the specification of ‘498), i.e., it binds to a MHC class I molecule, and this is evidence that the antigen may be a tumor associated MHC class I-binding peptide antigen).  Also noted is that there is no definition in the specification of ‘498 for the limitation “conjugated”, while the specification appears to use “conjugated” synonymously with “fusion” throughout the specification and the working examples are fusion polypeptides (e.g., [0048].).  Therefore, the claims of ‘498 are being interpreted as comprising a synthetic fusion polypeptide. In addition, dependent claim 7 of ‘498 refers to the synthetic polypeptide of claim 1 as a “fusion protein”.  

The claims of ‘498 therefore comprise, administer, or encode a synthetic polypeptide comprising an annexin V protein or functional portion or fragment or variant thereof conjugated to an antigen (a peptide, including a MHC class I restricted peptide epitope, from an HPV tumor antigen) or a functional portion or a fragment, or variant thereof (a peptide capable of eliciting an immune response alone or in combination with something else).  

The claims of ‘498 do not recite wherein the peptide functional portion of the synthetic polypeptide is bound in the binding groove of a cognate MHC class I molecule that is HLA-A*6601 (i.e., SEQ ID NO: 18 recited in instant base claim 1); that is the claims do not recite that the synthetic polypeptide further comprises a functional portion of a MHC class I molecule sufficient to bind the peptide epitope.

Yik et al teach single chain trimers (SCTs) comprising antigenic peptide, a flexible peptide linker, 2m, a second flexible peptide linker, and the MHC class I heavy chain.  Yik et al teach that these SCTs advantageously assemble efficiently, maintain their covalent structure, and are extremely stable at the cell surface.  Yik et al teach that single chain trimers when expressed on a cell surface (through expression from DNA encoding them) may have applications as vaccines against virus infection or tumors. Yik et al teach that these SCTs are potent stimulators of peptide specific CTL and antibodies, and are advantageously at least 1,000-fold less accessible to exogenous peptide than are class I molecules loaded with endogenous peptides.  Yik et al teach that they have made functional murine as well as human class I SCTs  (see entire reference).  

Likewise, Mottez et al teach that single chain trimers of peptide, peptide linker, 2m, linker, and murine or human MHC class I can be made as fusion polypeptides.  Mottez et al additionally teach that a soluble version of the single chain trimers can be constructed (see entire reference, especially abstract, sentence spanning para 1-2 on page 496 and Figure 1).

Chen et al teach a fusion protein comprising human annexin V and a functional extracellular domain of interest (abstract).  Chen et al teach that the annexin V portion of the fusion protein binds to phosphatidylserine (PS) on the surface of a cell membrane, anchoring the fusion protein to the membrane in a calcium dependent manner via the annexin domain portion of the fusion protein (e.g., figure 6 and legend) (see entire reference, cloning of cDNA for annexin V section, abstract, Fig. 6 and legend).  Based upon this teaching, one of ordinary skill in the art would expect that the synthetic polypeptide recited in the claims of ‘498 would bind to PS on the surface of a cell membrane, anchoring the said polypeptide to the membrane.

Yao et al teach that HPV is the most prevalent virus in human cervical cancers, and those cancers have expression of E6 and E7 protein.  Yao et al further teach prediction of potential CTL epitopes, including for HLA-A molecules (abstract).  Yao et al teach that CTLs (that have cognate TCRs for peptide/MHC class I molecule complexes) are considered the major eradicators of both HPV-infected cells and cervical cancer cells through the adaptive immune response, and that CTL peptide based immunotherapy for cervical cancer has shown promising results using a liposomal delivery system in a murine model (introduction section). Yao et al teach that candidate CTL epitopes must be tested for binding to a MHC class I molecule of interest and must be also tested to determine if these candidates are expressed on tumor cells (last paragraph of reference).  (See entire reference).     

Luo et al teach that HLA-A*6601 is a frequent HLA-A allele in the Cameroon population (see entire reference, especially Table 4 on page 378 at the last column, tenth entry from the bottom of table).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have employed a method of discovery to determine relevant tumor associated antigenic peptides from HPV E6 or E7 proteins taught by Yao et al for any HLA-A allele of interest such as the HLA-A*6601 allele taught by Luo et al, and to have comprised it in a soluble SCT as taught by Mottez et al  and/or Yik et al and to have used it as the antigen portion of the synthetic polypeptide recited in the claims of ‘498. 

One of ordinary skill in the art would have been motivated to do this in order to make a composition for use in the investigation of treating cancer in HLA-A*6601-positive Cameroon patients.  One of ordinary skill in the art would have had a reasonable expectation of success in producing the synthetic polypeptide as the art teaches that SCTs can be made and can function as vaccines to treat viral infection or tumors, Yao et al that CTLs that recognize peptide/MHC class I complexes are important for treating cancers, including wherein the peptide is from HPV E6 or E7 proteins that are expressed on the majority of cervical cancers, and particularly in light of the many advantages taught by Yik et al  of the advantageous properties of assembly and stability when expressed on a cell surface 

As pertains to instant dependent claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have further comprised a homodimerization domain and/or a calcium ion on the annexin anchor.

One of ordinary skill in the art would have been motivated to do this to increase valency of the pMHC in the case of the homodimerization domain, and/or because Chen et al teach that the binding of the fusion protein to PS on the cell membrane via annexin V is dependent upon calcium.

In addition, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used any human 2m in the SCT, including human 2m having the sequence depicted in SEQ ID NO: 5.

One of ordinary skill in the art would have been motivated to do this in order to use a human 2m light chain with a human HLA-A*6601 alpha chain, and with a reasonable expectation of success in doing so, as Uniprot P61769 teaches that this sequence (identical to instantly recited SEQ ID NO: 5)  was known in the art prior to the filing date of the claimed invention.

With regard to the limitation “SEQ ID NO: 1” as the amino acid sequence for annexin V, although Chen et al do not explicitly teach this said limitation, they do teach that human annexin V was used, as is enunciated in the instant rejection.  Therefore, the claimed polypeptide appears to be similar to the polypeptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the polypeptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 2, 10, 27, 30 and 33 are directed to an invention not patentably distinct from claims 1-3, 5, 7-10, 14, 16-18 and 25-30 of commonly assigned 17/265,498, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/265,498, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments (of record in the amendment and response filed 9/30/22 on pages 9-10) have been fully considered but are not persuasive for the reasons enunciated in the instant rejection.

13.  Claims 1, 2,  10, 27, 30 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11, 13, 15-17, 19-21, 26, 28, 30-32, 34 and 36-41 of copending Application No. 17/006,224 in view of Yao et al (Vaccine, 2013, 31:  2289-2294, of record), Yik et al (J. Immunol. 2002, 168: 3145-3149, of record), Mottez et al (J. Exp. Med. 1995, 181: 493-502, of record), Chen et al (Blood, 2005, 105: 3902-3909), and Luo et al (Tissue Antigens, 2002, 59: 370-380).   

Changes to this rejection are necessitated by Applicant’s amendment filed 9/30/22.

This is a provisional nonstatutory double patenting rejection.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims and kit claim of ‘224, these said claims are included in the instant rejection given that Applicant chose to file the ‘224 case as a separate unrelated application, not as a DIV of the instant application.  	
Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.  The instant specification at the paragraph spanning pages 13-14 discloses that SEQ ID NO: 1 is the sequence for human annexin V with an initiator methionine).  The instant specification discloses that SEQ ID NO: 18 is an HLA-A molecule corresponding to UniProt Id. No. P30457 (first full paragraph on page 16).  Evidentiary reference UniProt Id. No. P30457 (2015) teaches the amino acid sequence for HLA-A*6601 (based on the sequence of instantly recited SEQ ID NO: 18 and the lack of two substituent amino acid residues in the reference sequence that the said reference teaches are present in HLA-A*6602 allele and that differentiate HLA-A*6601 from HLA-A*6602, see entire reference).  The instant specification discloses that SEQ ID NO: 5 is UniProt Id. No. P61769.  Evidentiary reference Uniprot P61769 (2/2015) teaches that this is the sequence of human 2m and was known in the art before the filing date of the claimed invention.

The claims of 17/006,224 are drawn to a kit (claim 41) comprising an annexin chimeric fusion protein and a pharmaceutically acceptable carrier (claim 41) and a method of inducing or enhancing an antigen-specific immune response in a mammal, including a human, or a method for treating or preventing cancer in a mammal, including in a human mammal, comprising administering an effective amount of an annexin chimeric fusion protein that comprises at least one immunogenic antigen (including a tumor antigen) (the remainder of the claims), including wherein the annexin is annexin V (claim 16). The claims of 17/006,224 recite a fusion protein comprising annexin V and a tumor associated antigen that is HPV 16 E6 or E7 tumor antigen (see claim 5 of ‘224).

The claims of 17/006,224 do not recite wherein the antigen is a peptide antigen that binds in the MHC class I binding groove, nor wherein the annexin V fusion protein additionally besides the peptide antigen comprises the cognate MHC class I extracellular domains and human 2m (such as instantly recited SEQ IDNO: 5), nor wherein the MHC class I is HLA-A*6601 (i.e., instantly recited SEQ I DNO: 18).

Yao et al teach that HPV is the most prevalent virus in human cervical cancers, and those cancers have expression of E6 and E7 protein.  Yao et al further teach prediction of potential CTL epitopes, including for HLA-A molecules (abstract).  Yao et al teach that CTLs (that have cognate TCRs for peptide/MHC class I molecule complexes) are considered the major eradicators of both HPV-infected cells and cervical cancer cells through the adaptive immune response, and that CTL peptide based immunotherapy for cervical cancer has shown promising results using a liposomal delivery system in a murine model (introduction section). Yao et al teach that candidate CTL epitopes must be tested for binding to a MHC class I molecule of interest and must be also tested to determine if these candidates are expressed on tumor cells (last paragraph of reference).  (See entire reference).     

Yik et al teach single chain trimers (SCTs) comprising antigenic peptide, a flexible peptide linker, 2m, a second flexible peptide linker, and the MHC class I heavy chain.  Yik et al teach that these SCTs advantageously assemble efficiently, maintain their covalent structure, and are extremely stable at the cell surface.  Yik et al teach that single chain trimers when expressed on a cell surface (through expression from DNA encoding them) may have applications as vaccines against virus infection or tumors. Yik et al teach that these SCTs are potent stimulators of peptide specific CTL and antibodies, and are advantageously at least 1,000-fold less accessible to exogenous peptide than are class I molecules loaded with endogenous peptides.  Yik et al teach that they have made functional murine as well as human class I SCTs  (see entire reference).  

Likewise, Mottez et al teach that single chain trimers of peptide, peptide linker, 2m, linker, and murine or human MHC class I can be made as fusion polypeptides.  Mottez et al additionally teach that a soluble version of the single chain trimers can be constructed (see entire reference, especially abstract, sentence spanning para 1-2 on page 496 and Figure 1).

Chen et al teach a fusion protein comprising human annexin V and a functional extracellular domain of interest (abstract).  Chen et al teach that the annexin V portion of the fusion protein binds to phosphytidylserine (PS) on the surface of a cell membrane, anchoring the fusion protein to the membrane in a calcium dependent manner via the annexin domain portion of the fusion protein (e.g., figure 6 and legend) (see entire reference, cloning of cDNA for annexin V section, abstract, Fig. 6 and legend).  Based upon this teaching, one of ordinary skill in the art would expect that the synthetic polypeptide recited in the claims of ‘498 would bind to PS on the surface of a cell membrane, anchoring the said polypeptide to the membrane.

Luo et al teach that HLA-A*6601 is a frequent HLA-A allele in the Cameroon population (see entire reference, especially Table 4 on page 378 at the last column, tenth entry from the bottom of table).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have discovered and used an HPV E6 or E7 MHC class I restricted peptide epitope as per the teaching of Yao et al that is restricted to any HLA-A of interest such as HLA-A*6601 taught by Luo et al, and to have used it as the antigenic portion of the synthetic polypeptide of the claims of ‘224 along with human 2m, in SCT format such as taught by Yik et al and/or Mottez et al in the form of a soluble SCT. 

One of ordinary skill in the art would have been motivated to do this in order to make a composition for the investigation of treating HPV E6 or E7-associated tumors in Cameroon patients, particularly in light of the teaching of Chen et al that when expressed on a cell,  these SCTs can function as vaccines to treat viral infection or tumors, the teaching of Yao et al that CTLs that recognize peptide/MHC class I complexes are important for treating cancers, including wherein the peptide is from HPV E6 or E7 proteins that are expressed on the majority of cervical cancers, and the teaching of Luo et al that HLA-A*6601 is a frequent HLA-A allele in the Cameroon population, and with a reasonable expectation of success in light of the many advantages taught by Yik et al  of the advantageous properties of assembly and stability when expressed on a cell surface 

As pertains to instant dependent claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have further comprised a homodimerization domain and/or a calcium ion on the annexin anchor.
One of ordinary skill in the art would have been motivated to do this to increase valency of the pMHC in the case of the homodimerization domain, and/or because Chen et al teach that the binding of the fusion protein to PS on the cell membrane via annexin V is dependent upon calcium.

In addition, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used any human 2m in the SCT, including human 2m having the sequence depicted in SEQ ID NO: 5.

One of ordinary skill in the art would have been motivated to do this in order to use a human 2m light chain with a human HLA-A*6601 alpha chain, and with a reasonable expectation of success in doing so, as Uniprot P61769 teaches that this sequence was known in the art prior to the filing date of the claimed invention.

With regard to the limitation “SEQ ID NO: 1” as the amino acid sequence for annexin V, although Chen et al do not explicitly teach this said limitation, they do teach that human annexin V was used, as is enunciated in the instant rejection.  Therefore, the claimed polypeptide appears to be similar to the polypeptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the polypeptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 2,  10, 27, 30 and 33 are directed to an invention not patentably distinct from claims 1-3, 5-7, 11, 13, 15-17, 19-21, 26, 28, 30-32, 34 and 36-41 of commonly assigned 17/006,224, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/006,224, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments (of record in the amendment and response filed 9/30/22 on pages 9-10) have been fully considered but are not persuasive for the reasons enunciated in the instant rejection.

14.  Claims 1, 2, 10, 27, 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,799,579 in view of Yao et al (Vaccine, 2013, 31:  2289-2294, of record), Yik et al (J. Immunol. 2002, 168: 3145-3149, of record), Mottez et al (J. Exp. Med. 1995, 181: 493-502, of record), Chen et al (Blood, 2005, 105: 3902-3909, of record), and Luo et al (Tissue Antigens, 2002, 59: 370-380).   

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims of US 10,799,579, these said claims are included in the instant rejection given that Applicant chose to file the 15/542,806 case from which US 10,799,579 issued as a separate unrelated application, not as a DIV of the instant application.  	
Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.  The instant specification at the paragraph spanning pages 13-14 discloses that SEQ ID NO: 1 is the sequence for human annexin V with an initiator methionine).  The instant specification discloses that SEQ ID NO: 18 is an HLA-A molecule corresponding to UniProt Id. No. P30457 (first full paragraph on page 16).  Evidentiary reference UniProt Id. No. P30457 (2015) teaches the amino acid sequence for HLA-A*6601 (based on the sequence of instantly recited SEQ ID NO: 18 and the lack of two substituent amino acid residues in the reference sequence that are present in HLA-A*6602 allele and that the said reference teaches differentiates HLA-A*6601 from HLA-A*6602, see entire reference).  The instant specification discloses that SEQ ID NO: 5 is UniProt Id. No. P61769.  Evidentiary reference Uniprot P61769 (2/2015) teaches that this is the sequence of human 2m and was known in the art before the filing date of the claimed invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 9/30/22.

The claims of US 10,799579 are drawn to a method of inducing or enhancing an antigen-specific immune response in a human afflicted with cancer, comprising administering an effective amount of an annexin chimeric fusion protein comprising annexin V fused to at least one immunogenic antigen that is selected from HPV16 E6 or HPV16 E7 amongst others.  

The claims of US 10,799579 do not recite wherein the HPV antigen is an antigen peptide that binds to HLA-A*6601, nor wherein the chimeric fusion protein also comprises HLA-A*6601 (i.e., instantly recited SEQ ID NO: 18), and human 2m (such as instantly recited SEQ ID NO: 5).

Yao et al teach that HPV is the most prevalent virus in human cervical cancers, and those cancers have expression of E6 and E7 protein.  Yao et al further teach prediction of potential CTL epitopes, including for HLA-A molecules (abstract).  Yao et al teach that CTLs (that have cognate TCRs for peptide/MHC class I molecule complexes) are considered the major eradicators of both HPV-infected cells and cervical cancer cells through the adaptive immune response, and that CTL peptide based immunotherapy for cervical cancer has shown promising results using a liposomal delivery system in a murine model (introduction section). Yao et al teach that candidate CTL epitopes must be tested for binding to a MHC class I molecule of interest and must be also tested to determine if these candidates are expressed on tumor cells (last paragraph of reference).  (See entire reference).     

Yik et al teach single chain trimers (SCTs) comprising antigenic peptide, a flexible peptide linker, 2m, a second flexible peptide linker, and the MHC class I heavy chain.  Yik et al teach that these SCTs advantageously assemble efficiently, maintain their covalent structure, and are extremely stable at the cell surface.  Yik et al teach that single chain trimers when expressed on a cell surface (through expression from DNA encoding them) may have applications as vaccines against virus infection or tumors. Yik et al teach that these SCTs are potent stimulators of peptide specific CTL and antibodies, and are advantageously at least 1,000-fold less accessible to exogenous peptide than are class I molecules loaded with endogenous peptides.  Yik et al teach that they have made functional murine as well as human class I SCTs  (see entire reference).  

Likewise, Mottez et al teach that single chain trimers of peptide, peptide linker, 2m, linker, and murine or human MHC class I can be made as fusion polypeptides.  Mottez et al additionally teach that a soluble version of the single chain trimers can be constructed (see entire reference, especially abstract, sentence spanning para 1-2 on page 496 and Figure 1).

Chen et al teach a fusion protein comprising human annexin V and a functional extracellular domain of interest (abstract).  Chen et al teach that the annexin V portion of the fusion protein binds to phosphytidylserine (PS) on the surface of a cell membrane, anchoring the fusion protein to the membrane in a calcium dependent manner via the annexin domain portion of the fusion protein (e.g., figure 6 and legend) (see entire reference, cloning of cDNA for annexin V section, abstract, Fig. 6 and legend).  Based upon this teaching, one of ordinary skill in the art would expect that the synthetic polypeptide recited in the claims of ‘498 would bind to PS on the surface of a cell membrane, anchoring the said polypeptide to the membrane.

Luo et al teach that HLA-A*6601 is a frequent HLA-A allele in the Cameroon population (see entire reference, especially Table 4 on page 378 at the last column, tenth entry from the bottom of table).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have discovered and used an HPV E6 or E7 MHC class I restricted peptide epitope as per the teaching of Yao et al that is restricted to any HLA-A of interest such as HLA-A*6601 taught by Luo et al, and to have used it bound to HLA-A*6601 as the antigenic portion of the synthetic polypeptide of the claims of US 10,799579 along with human 2m, in SCT format such as taught by Yik et al and/or Mottez et al in the form of a soluble SCT.   

One of ordinary skill in the art would have been motivated to do this in order to make a composition for the investigation of treating HPV E6 or E7-associated tumors in Cameroon patients, particularly in light of the teaching of Chen et al that when expressed on a cell, these SCTs can function as vaccines to treat viral infection or tumors, the teaching of Yao et al that CTLs that recognize peptide/MHC class I complexes are important for treating cancers, including wherein the peptide is from HPV E6 or E7 proteins that are expressed on the majority of cervical cancers, and the teaching of Luo et al that HLA-A*6601 is a frequent HLA-A allele in the Cameroon population, and with a reasonable expectation of success in light of the many advantages taught by Yik et al  of the advantageous properties of assembly and stability when expressed on a cell surface 

As pertains to instant dependent claim 2, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have further comprised a homodimerization domain and/or a calcium ion on the annexin anchor.
One of ordinary skill in the art would have been motivated to do this to increase valency of the pMHC in the case of the homodimerization domain, and/or because Chen et al teach that the binding of the fusion protein to PS on the cell membrane via annexin V is dependent upon calcium.

In addition, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used any human 2m in the SCT, including human 2m having the sequence depicted in SEQ ID NO: 5.

One of ordinary skill in the art would have been motivated to do this in order to use a human 2m light chain with a human HLA-A*6601 alpha chain, and with a reasonable expectation of success in doing so, as Uniprot P61769 teaches that this sequence was known in the art prior to the filing date of the claimed invention.

With regard to the limitation “SEQ ID NO: 1” as the amino acid sequence for annexin V, although Chen et al do not explicitly teach this said limitation, they do teach that human annexin V was used, as is enunciated in the instant rejection.  Therefore, the claimed polypeptide appears to be similar to the polypeptide of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the polypeptide of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the polypeptide of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 2, 10, 27, 30 and 33 are directed to an invention not patentably distinct from claims 1-4 of commonly assigned US 10,799,579, as enunciated supra. 

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/006,224, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments (of record in the amendment and response filed 9/30/22 on pages 9-10) have been fully considered but are not persuasive for the reasons enunciated in the instant rejection.

15.  No claim is allowed.

16.  SEQ ID NO: 19 is free of the prior art.

17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644